Name: Commission Regulation (EC) NoÃ 834/2008 of 22Ã August 2008 amending Regulation (EC) NoÃ 1319/2006 on the exchange between the Member States and the Commission of certain information concerning pigmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  economic geography;  information technology and data processing
 Date Published: nan

 23.8.2008 EN Official Journal of the European Union L 225/5 COMMISSION REGULATION (EC) No 834/2008 of 22 August 2008 amending Regulation (EC) No 1319/2006 on the exchange between the Member States and the Commission of certain information concerning pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1319/2006 (2) lays down the day by which Member States are to communicate certain quotations to the Commission as the Thursday of each week, in respect of the preceding week. (2) In order to have information which is as up-to-date as possible for the management of the market and to take account of technological progress in the transmission of information, that time limit for communication should be shortened. (3) Regulation (EC) No 1319/2006 should be amended accordingly. (4) To enable the Member States to adapt to the new time limit for communication, this Regulation should apply from 1 September 2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The introductory phrase of Article 1(1) of Regulation (EC) No 1319/2006 is hereby replaced by the following: The Member States shall communicate to the Commission by 12:00 (Brussels time) on the Wednesday of each week, in respect of the preceding week: Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 243, 6.9.2006, p. 3.